 

LOCKBOX LINK, INC.

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into
effective as of October 12, 2017, by and among LOCKBOX LINK, Inc., a Nevada
corporation (the “Company”), and Natalie Moores, an individual (the “Investor”).

THE PARTIES AGREE AS FOLLOWS:

 

SECTION 1

PURCHASE AND SALE OF COMMON STOCK

 

1.1Common Stock. Subject to the terms and conditions of this Agreement, the
Company shall issue and sell to the Investor and the Investor shall purchase
from the Company, at the purchase price of $0.0056 per share, a total of
4,500,000 shares of Common Stock of the Company (the “Shares”).  

 

1.2Closing. The purchase and sale of the Shares hereunder shall take place at
the Company offices, at 10:00 a.m. (PST) on October 12, 2017 (the “Closing”) or
at such other place and time as the Company and the Investor scheduled to
purchase at least a majority of the Shares at the Closing mutually agree. (The
date of the Closing is hereinafter referred to as the “Closing Date.”) 

 

1.3Delivery. At Closing, the Company will deliver to Investor a certificate
representing the Shares which that Investor is obtaining against delivery to the
Company by such Investor at the Closing, of (a) an executed counterpart of this
Agreement, and (b) the issue price of such Shares, by wire transfer or a
certified or cashiers check payable to the Company in the amount of $25,200.  

SECTION 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represent and warrant to the Investor, that the following
representations are true and complete in all material respects as of the Closing
Date.

 

2.1Organization and Standing. The Company is a corporation duly organized and
validly existing under the laws of the State of Nevada and is in good standing
under such laws. The Company has the requisite corporate power to own and
operate its properties and assets, and to carry on its business as presently
conducted and as proposed to be conducted. 

 

2.2Corporate Power. The Company will have at the Closing Date all requisite
legal and corporate power to execute and deliver this Agreement and to sell and
issue the Shares hereunder, and to carry out and perform its obligations under
the terms of this Agreement.  

 

2.3Validity. When executed and delivered by the Investor, this Agreement
constitutes a valid and binding obligation of the Company enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors.  

 

2.4Governmental Consent. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of this Agreement, or the offer, sale or issuance of the Shares or the
consummation of any other transaction contemplated hereby or thereby, except
qualification (or taking such action as may be necessary to secure an exemption
from qualification, if available) of the offer and sale of the Shares under
applicable corporate securities law and other applicable Blue Sky laws, which
filing and qualification, if required, will be accomplished. 

 

2.5Title to Property and Assets. The properties and assets the Company owns are
owned by the Company free and clear of all mortgages, deeds of trust, liens,
encumbrances and security interests except for statutory liens for the payment
of current taxes that are not yet delinquent and liens, encumbrances and
security interests which arise in the ordinary course of business and which do
not affect material properties and assets of the Company. 

 

2.6Foreign Corrupt Practices Act. The Company has not taken any action which
would cause it to be in violation of the Foreign Corrupt Practices Act of 1977,
as amended, or any rules and regulations thereunder. To the knowledge of the
Company, there is not now, and there has never been, any employment by the
Company or beneficial ownership in the Company by any governmental or political
official in any country in the world. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor represents and warrants to the Company that the following
representations are true and complete in all material respects as of the Closing
Date:

 

3.1Validity. When executed and delivered by the Investor, and assuming execution
and delivery by the Company, this Agreement constitutes the Investor’s valid and
legally binding obligations, enforceable in accordance with its respective terms
except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies. The Investor has full power
and authority to enter into this Agreement. 

 

3.2Investment. This Agreement is made with the Investor in reliance upon its
representation to the Company, which by the Investor’s execution of this
Agreement, Investor hereby confirms, that the Shares to be received by the
Investor shall be acquired for investment for Investor’s own account. No other
person has a direct or indirect beneficial interest, in whole or in part, in
such Shares. The Investor understands that the Shares have not been registered
under the Securities Act by reason of a specific exemption thereunder, which
depends upon, among other things, the bona fide nature of the Investor’s
investment intent as expressed herein. The Investor was not offered or sold the
Shares, directly or indirectly, by means of any form of general solicitation or
general advertisement, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio or (ii) any seminar or other meeting whose
attendees had been invited by general solicitation or general advertising. 

 

3.3No Public Market. The Investor understands and acknowledges that the offering
of the Shares pursuant to this Agreement shall not be registered under the
Securities Act of 1933, as amended (and, together with the regulations
promulgated thereunder, the “Securities Act”) on the grounds that the offering
and sale of securities contemplated by this Agreement are exempt from
registration pursuant to Section 4(2) and or Section 3(b) of the Securities Act,
and that the Company’s reliance upon such exemption is predicated upon
Investor’s representations as set forth in this Agreement. The Investor further
understands that no public market now exists for any of the securities issued by
the Company and that the Company has given no assurances that a public market
shall ever exist for the Company’s securities. 

 

3.4Limitations on Transferability. Investor covenants that in no event shall it
dispose of any of the Shares (other than pursuant to Rule 144 promulgated by
under the Securities Act (“Rule 144”) or any similar or analogous rule) unless
and until (a) the Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and (b) if requested by the
Company, the Investor shall have furnished the Company with an opinion of
counsel satisfactory in form and substance to the Company and the Company’s
counsel to the effect that (x) such disposition shall not require registration
under the Securities Act and (y) appropriate action necessary for compliance
with the Securities Act and any applicable state, local, or foreign law has been
taken. Notwithstanding the limitations set forth in the foregoing sentence, if
the Investor is a partnership it may transfer Shares to its constituent partners
or a retired partner of such partnership who retires after the date hereof, or
to the estate of any such partner or retired partner or transfer by gift, will,
or intestate succession to any such partner’s spouse or lineal descendants or
ancestors without the necessity of registration or opinion of counsel if the
transferee agrees in writing to be subject to the terms of this Agreement to the
same extent if such transferee were an Investor; provided, however, that
Investor hereby covenants not to effect such transfer if such transfer either
would invalidate the securities laws exemptions pursuant to which the Shares
were originally offered and sold or would itself require registration and/or
qualification under the Securities Act or applicable state securities laws. Each
certificate evidencing the Shares transferred as above provided shall bear the
appropriate restrictive legends set forth in Section 6 of this Agreement, except
that such certificate shall not bear such legend if the transfer was made in
compliance with Rule 144 or if the opinion of counsel referred to above is to
the further effect that such legend is not required in order to establish
compliance with any provisions of the Securities Act. In furtherance of, and not
in limitation of the foregoing, each Investor acknowledges, covenants and agrees
that, in addition to any restriction under applicable securities laws, no
Investor shall transfer any shares of Common Stock (A) to any Person which, in
the determination of the Company’s Board of Directors, directly or indirectly
competes with the Company, (B) to any customer, distributor or supplier of the
Company, if the Company’s Board of Directors should determine that such transfer
would result in such customer, distributor or supplier receiving information
that would place the Company at a competitive disadvantage with respect to such
customer, distributor or supplier, or (C) if the Board of Directors, in its good
faith judgment, has a reasonable basis for the belief that such transfer would
be detrimental to the interests of the Company.  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

 

 

3.5Exemption from Registration. The Investor is aware of the provisions of Rule
144, which permit limited resale of stock purchased in a private placement
subject to the satisfaction of certain conditions, including, among other
things, the existence of a public market for the stock, the availability of
certain current public information about the Company, the resale occurring not
less than one year after a party has purchased and paid for the stock to be
sold, the sale being through a “broker’s transaction” or a transaction directly
with a “market maker” and the number of shares of the stock being sold during
any three-month period not exceeding specified limitations. The Investor further
acknowledges and understands that the Company may not be satisfying the current
public information requirement of Rule 144 at the time the Investor wishes to
sell the Securities and, if so, the Investor would be precluded from selling the
Securities under Rule 144 even if the one year minimum holding period has been
satisfied. The Investor further acknowledges that, in the event all of the
requirements of Rule 144 are not met, compliance with another registration
exemption will be required; and that, although Rule 144 is not exclusive, the
staff of the Securities and Exchange Commission (the “SEC”) has expressed its
opinion that persons proposing to sell private placement securities other than
in a registered offering and other than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, that such persons and the brokers who
participate in the transactions do so at their own risk, and that, therefore,
there is no assurance that any exemption from registration under the Securities
Act will be available or, if available, will allow such person to dispose of, or
otherwise transfer, all or any portion of the Shares. 

 

3.6Valuation of Shares. The Investor understands that the Shares have been
valued by the Board of Directors of the Company and that the Company believes
this valuation represents a fair attempt at reaching an accurate appraisal of
their worth. Each Investor understands, however, that the Company can give no
assurances that the purchase price is in fact the fair market value of the
Shares. 

 

3.7No Tax Advice. Each Investor understands that Purchaser may suffer adverse
tax consequences as a result of such Investor’s purchase or disposition of the
Shares. Each Investor represents that he, she or it has consulted any tax
consultants that such Investor deems advisable in connection with the purchase
or disposition of the Shares and that such Investor is not relying on the
Company or the Company’s counsel for any tax advice. 

 

SECTON 4

RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

 

4.1Restrictive Legends. All certificates evidencing the Shares shall bear such
restrictive legends as the Company and the Company’s counsel deem necessary or
advisable under applicable law or pursuant to this Agreement, including, without
limitation, the following: 

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”

 

SECTION 5

MISCELLANEOUS

 

5.1Governing Law; Fees. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflicts of laws or choice of laws. Any action, suit or other
proceeding relating to injunctive relief or the enforcement of an award by an
arbitrator initiated by either party against the other under or in connection
with this Agreement may be brought in any Federal or state court in the State of
California, as the party bringing such action, suit or proceeding shall elect,
having jurisdiction over the subject matter thereof. Notwithstanding the
foregoing, each party submits to the exclusive jurisdiction of the federal
courts sitting in San Diego, California, or, in the event no federal
jurisdiction exists, to the courts of the State of California sitting in San
Diego, in any action arising out of or relating to this Agreement and agrees
that all claims in respect of the action shall be heard and determined in any
such court. Each party agrees that a final judgment in any action so brought
shall be conclusive and may be enforced by action on the judgment or in any
other manner provided at law or in equity. Each party hereto waives any defense
of inconvenient forum to the maintenance of any action so brought and waives any
bond, surety, or other security that might be required of any other party with
respect thereto. Each party agrees that service of process on them in any such
action, suit or proceeding may be effected by the means by which notices are to
be given to it under this Agreement. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

 

 

5.2Attorneys’ Fees. Notwithstanding any other provision herein contained, if any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement or the Exhibits hereto, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled. 

 

5.3Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto;
provided, however, that the rights of Investor to purchase the Shares shall not
be assignable without the written consent of the Company. 

 

5.4Entire Agreement. This Agreement (and the Exhibits hereto), constitutes the
entire agreement of the parties with regard to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, understandings and
agreements among the parties regarding the subject matter hereof, whether oral
or written. 

 

5.5Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing. 

 

5.6Information Confidential. In furtherance of, and not in limitation of the
provisions of Section 3.9, the Investor acknowledges that the information
received by him, her or it pursuant hereto is confidential and for Investor’s
use only, and such Investor agrees to, and will refrain from using such
information or reproducing, disclosing or disseminating such information to any
other person (other than his agents having a need to know the contents of such
information, and his attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally or it is required by a governmental body to
disclose such information. 

 

5.7Expenses and Fees. Each party shall pay its own expenses incurred, including
any legal fees or costs, in connection with the transactions described in this
Agreement. 

 

5.8Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be judicially determined to be invalid, illegal
or unenforceable in any respect, (i) the remaining terms and provisions hereof
shall be unimpaired and shall remain in full force and effect, and (ii) the
invalid or unenforceable provision or term shall be replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of such invalid or unenforceable term or provision, and, if the
foregoing provision of this clause (ii) is not permitted pursuant to applicable
law, then (iii) this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. 

 

5.9Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF
THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF
THE STATE OF CALIFORNIA OR WITH ANY OTHER STATE AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO SUCH QUALIFICATION, OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH
QUALIFICATION, IS UNLAWFUL. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, OR AN EXEMPTION
FROM SUCH QUALIFICATION BEING AVAILABLE. 

 

5.10Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by any other party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent or approval of any kind or character on the part of
any party of any breach, default or noncompliance under the Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative. 

 

5.11Approval of Amendments and Waivers. Notwithstanding the provisions of
Section 5.7 hereof, any term of this Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of, or a written instrument signed by (i) the Company, and (ii) the
persons who after the Closing shall hold at least a majority of the then
outstanding Shares. Any amendment or waiver effected in accordance with this
Section 5.11 shall be binding upon the Company and the Investors and their
respective successors and assigns.  

 

5.12Titles and Subtitles; References. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference. 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

5.13Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall have executed a written agreement, pursuant to which such person
becomes a party to this Agreement and agrees to be bound by all the provisions
hereof as if such person were an Investor (the “Counterpart Signature Page”).
Upon the execution and delivery of a Counterpart Signature Page, by any
transferee, such transferee shall be deemed to be a party hereto as if such
transferee were the transferor and such transferee’s signature appeared on the
signature pages of this Agreement and shall be deemed to be an Investor for all
purposes hereunder. Unless otherwise determined by the Board of Directors, the
Company shall not permit the transfer of the Shares subject to this Agreement on
its books or issue a new certificate representing any such Shares unless and
until such transferee shall have complied with the terms of this Section 5.13.
Each certificate representing the Shares subject to this Agreement if issued on
or after the date of this Agreement shall be endorsed by the Company with the
legends set forth in, and contemplated pursuant to, this Agreement.  

 

5.14Additional Shares. In the event that subsequent to the date of this
Agreement any shares or other securities of the Company are issued to any
Investor, including, without limitation, shares issued on, or in exchange for,
any Shares by reason of any stock dividend, stock split, combination of shares,
reclassification or the like, such shares or securities shall be deemed to be
Shares for all purposes of this Agreement and shall be endorsed (if applicable)
with the legend set forth in, and contemplated pursuant to, this Agreement. 

 

5.15Additional Investors. In the event that after the date of this Agreement,
the Company issues shares of Common Stock to any Person, the Company shall use
commercially reasonable efforts to cause such person as a condition to the
issuance of such Shares, to execute a Counterpart Signature Page hereto as an
Investor, and such person shall thereby be bound by, and subject to, all the
terms and provisions of, this Agreement applicable to Investors.  

 

5.16Void Transfers. Each Investor, as a condition to purchasing the Shares,
agrees that such Investor shall not sell, transfer or pledge any shares, other
than in the manner expressly permitted in this Agreement, and any such sale,
transfer or pledge of the Shares in violation of this Agreement shall be void.  

 

5.17Warranty of Authority. Each party executing this Agreement represents and
warrants that he, she or it has full power and authority to do so and that no
other authorizations or approvals of any kind whatsoever are necessary. 

 

5.18Survival. The representations and warranties of the Company contained in or
made pursuant to this Agreement shall survive the initial Closing for one (1)
year. 

 

5.19Construction. The Company and the Investor have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. The words “include,” “includes,” and “including” shall be deemed
to be followed by “without limitation.” Pronouns in masculine, feminine, and
neuter genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. Any
reference herein to “day” or “days” shall, unless otherwise provided for, mean a
calendar day or calendar days. 

 

5.20Further Assurances. Each of the parties to this Agreement shall execute and
deliver all additional documents and instruments and shall do all acts and
things reasonably requested (a) in connection with the performance of the
obligations undertaken in this Agreement; (b) to evidence the transactions
contemplated by this Agreement; and (c) otherwise to effectuate in good faith
the intent of the parties. 

 

5.21Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto and delivered by
such party by facsimile or any similar electronic transmission device pursuant
to which the signature of or on behalf of such party can be seen. Such execution
and delivery shall be considered valid, binding and effective for all purposes.
At the request of any party hereto, all parties hereto agree to execute and
deliver an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof. 

 

5.22Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
such counterparts together will constitute one and the same instrument. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

 

 

5.23Exculpation Among Investors. The Investor acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. The Investor agrees that no Investor nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Investor
shall be liable to any other Investor for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Shares. 

 

[Signature Page Follows]

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

COMPANY:            LOCBOX LINK, INC. 

 

By: /s/Natalie Moores

Natalie Moores

President and CEO

 

INVESTOR:

 

Natalie Moores

Printed Name

/s/Natalie Moores

Signature

 

Address:____________________________________

___________________________________________

___________________________________________

 

SS#:_______________________________________

Telephone:__________________________________

Facsimile:___________________________________

Email:______________________________________

___________________________________________

 

 

Date: October 12, 2017

 

 

 

[Signature Page to Common Stock Purchase Agreement]

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOCKBOX LINK, INC.

 

COMMON STOCK

STOCK PURCHASE AGREEMENT

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------